Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1,3-7,15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (U.S. 2007/0230998).
	Ishii teach an image forming apparatus 1 comprising an apparatus main body 2, image forming unit 21 for forming an image, a movable unit 26 which supports the image forming unit and which is movable from the inside to the outside of the apparatus main body (par. 58), a guide part 124 for guiding the movable unit 26 inside and outside the apparatus main body (Fig.6-7, par. 99-100), a first rotatable member 130 provided in the apparatus body to guide the movable member (Fig.7, par. 104), and second rotatable members 118R, 118F which are provided on the movable unit (Fig.4) which engage the guide parts 124 upstream of the first rotatable member 130 in the pull out direction (rear to front direction; see Fig.16); and when the movable unit 26 is moved in 
	Regarding claim 3, the second rotatable member 118 contacts the lower one of the guide members 124 from above. 
	Regarding claim 4, the first rotatable member 130 guides the movable unit 26 while it rotates (par. 136-140).
	Regarding claim 5, one of the second rotatable member 118F, 118R can be considered a third rotatable member which engages the guide 124 and positions the movable unit 26.
	Regarding claim 6, a control member 89 acts as a stopper for restricting the movement of the movable unit in the pullout direction by coming into contact with the roller 118F (par. 156-157). 
	Regarding claim 7, a second stopper 132,137 comes into contact with the third roller so as to restrict the movement of the movable unit in the direction opposite the pull out direction (par. 147). 
	Regarding claim 15, the image forming apparatus has a front cover 9 which is opened and closed; when the cover is opened, the movable unit may be placed on the front cover and thus the cover can act as a “reception” portion. 
	Regarding claim 16, the movable unit 26 includes a contact portion of roller 118F which engages an inclined surface 136 of part of the guide when the movable unit is fully installed (Fig.15, par. 153). 
s 2, 8-14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 2, the second rotatable member being provided between two of the image forming units is not taught or suggested by the prior art of record. 
	Regarding claims 8-14, a fourth rotatable member provided to the movable unit at a position upstream of the second rotatable member is not taught or suggested by the prior art of record. 
	Regarding claim 17-20, a top cover unit, an open/close unit including the movable unit and a rotatable frame supporting the movable unit, and a stay mechanism which when the top cover is rotated by a first angle to rotated the open/close unit by a smaller second angle which is not anticipated or rendered obvious by the prior art of record. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sato et al. ‘324, Sato et al. ‘329, Okabe, Sato, and Kamimura et al. all teach image forming apparatus with movable units with associated rotatable members for guiding the movable unit which are relevent to the claimed invention. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852